DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/03/2022 has been entered.
 Response to Amendment
	2. Amendments filed 1/03/2022 have been entered, wherein claims 1, 14, 16 and 17 are amended, claim 18 was added, and claims 2, 6 and 13 are cancelled. Accordingly, claims 1, 3-5, 7-12 and 14-18 have been examined herein. The limitations “a plurality of elongated air-directing members configured to direct the air flow within the cyclone chamber” in claims 1 and 16 are no longer being interpreted under 35 USC 112(f) due to applicant’s arguments. The previous rejection under 35 USC 112(a) has been withdrawn due to applicant’s arguments. 
Claim Rejections - 35 USC § 103
3. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Acker et al. (US Patent 10638902), hereinafter Acker, in view of Oh et al. (US PGPUB .
Regarding claim 1, Acker teaches a suction apparatus (fig. 6) comprising: 
a housing having an air inlet (see Acker’s annotated fig. 2 below) and an air outlet (clean air outlet 42); 

    PNG
    media_image1.png
    614
    565
    media_image1.png
    Greyscale

an electric motor (motor/fan assembly 44; Acker teaches the power source is either a power cord or a battery, col. 3, line 67) configured to generate an air flow that enters the housing through the air inlet and exits the housing through the air outlet (col. 4, lines 16-23); 
at least one cyclone chamber (cyclone chamber 154); 
a collection container (fig. 9, dirt collection chamber 156 is formed by bottom wall 162 and side wall 160); 
a filter element (filter 184); and 
at least one air-directing device (first louvered exhaust grill 182) including a plurality of elongated air-directing members (plurality of vanes or louvers 196; col. 8, lines 51-58) configured to direct the air flow within the cyclone chamber (col. 8, lines 51-58; air flow , the plurality of elongated air- directing members at least partially surrounding the filter element so as to at least partially obstruct the air flow to the filter element (figs. 10 and 11; The louvers 196 form corresponding air flow openings 198 therebetween through which working air can pass, col. 8, lines 51-58).
Acker does not explicitly teach wherein the plurality of elongated air-directing members are disposed at a mutual spacing in a range of from 15 mm to 35 mm relative to one another.  
However, Oh teaches a grill 70 disposed in the cyclone body 50, wherein the grill 70 includes a grill body 71 and a plurality of air path members 72 disposed in a predetermined slope angle to form an air passage to the air outflow port [0038]. Additionally, Oh teaches air path members 72 are disposed on the grill body in a manner that minimizes the chance that dust or contaminants will enter through the grill [0040]. Oh additionally teaches the air path members are mutually spaced from one another at a predetermined interval (fig. 6), which is a common characteristic of air-directing devices. 
Wolferen teaches an air directing device for a cyclonic separator wherein the vanes 13 are spaced at an interval H (fig. 4). Wolferen teaches varying the distance H affects the pressure drop and turbulence [0054] and overall separation efficiency. Overall, Wolferen teaches the separation distance is a result effective variable. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Acker to incorporate the teachings of Oh and Wolferen to provide an air directing device wherein the plurality of elongated air directing members are disposed at a mutual spacing in the range from 15mm to 
Regarding claim 3, Acker in view of Oh and Wolferen teaches the claimed invention as rejected above in claim 1. Additionally, Acker in view of Oh and Wolferen teaches wherein, relative to a radial direction to a housing axis, the at least one air-directing device is disposed between the filter element and the collection container (fig. 10, exhaust grill 182 is disposed between the filter element 184 and the side wall 160, relative to a radial direction to a housing axis).   
Regarding claim 4, Acker in view of Oh and Wolferen teaches the claimed invention as rejected above in claim 1. Additionally, Acker in view of Oh and Wolferen teaches wherein, relative to a housing axis, the at least one air-directing device is disposed coaxially between the filter element and the collection container (fig. 10 and 11, relative to a housing axis, the exhaust grill 182 is disposed coaxially between the filter element and the collection container).  
Regarding claim 5, Acker in view of Oh and Wolferen teaches the claimed invention as rejected above in claim 1. Additionally, Acker in view of Oh and Wolferen teaches wherein the at least one air-directing device has a substantially circular cross section (fig. 11).  
Regarding claims 7 and 8, Acker in view of Oh and Wolferen teaches the claimed invention as rejected above in claim 1. Acker in view of Oh and Wolferen does not explicitly teach wherein the plurality of elongated air-directing members have an actuation angle in a range of from 15° to 35° relative to an air-directing axis, wherein the range of the actuation angle is from 20° to 30°.  
However, Oh teaches a grill 70 disposed in the cyclone body 50, wherein the grill 70 includes a grill body 71 and a plurality of air path members 72 disposed in a predetermined slope angle to form an air passage to the air outflow port [0038]. Additionally, Oh teaches a slope angle 310 (fig. 7, paragraph 0041). Further, Oh teaches reducing the slope angle increases the ability of the grill to separate contaminants from the air but would increase the power required to draw air through the grill. Additionally, Oh teaches increasing the slope angle would decrease the separation efficiency of the grill but less power would be required to draw air through the grill. Lastly, Oh teaches an appropriate slope angle can be selected that best suits the particular design objectives [0041].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Acker in view of Oh and Wolferen to incorporate the additional teachings of Oh to provide an air-directing device wherein the plurality of elongated air directing members have an actuation angle in the range from 20° to 30°. Doing so would have been a routine experimentation and optimization of a result effective variable. Further, it would have been obvious to arrive at a range from 20° to 30° in order to best suit a particular design objective, such as separation efficiency or power requirement. 
Regarding claim 9, Acker in view of Oh and Wolferen teaches the claimed invention as rejected above in claim 1. Additionally, Acker in view of Oh and Wolferen teaches wherein the at least one air-directing device includes at least one frame element connecting the plurality of elongated air-directing members to one another so as to increase a stability of the at least one air-directing device (see Acker’s annotated fig. 11 below. The first louvered exhaust grill 182 includes a frame element which connects the plurality of louvers 196 so as to increase a stability of the first louvered exhaust grill).  

    PNG
    media_image2.png
    366
    636
    media_image2.png
    Greyscale

Regarding claim 10, Acker in view of Oh and Wolferen teaches the claimed invention as rejected above in claim 1. Additionally, Acker in view of Oh and Wolferen teaches wherein the at least one air-directing device has at least one connection element configured to fixedly connect the at least one air-directing device to at least one of the housing, the collection container, and the filter element (see Acker’s annotated fig. 10 below. The exhaust grill 182 has a connection element configured to fixedly connect the at least one air-directing device to the collection container. During operation, the exhaust grill is stationary with respect to the collection container. Therefore, it is fixedly connected).  

    PNG
    media_image3.png
    876
    680
    media_image3.png
    Greyscale

Regarding claim 11, Acker in view of Oh and Wolferen teaches the claimed invention as rejected above in claim 10. Additionally, Acker in view of Oh and Wolferen teaches wherein at least one of the plurality of elongated air-directing members is disposed on the at least one connection element (figs. 10 and 11, Acker teaches all of the plurality of louvers are disposed on the connection element, as interpreted above).  
Regarding claim 12, Acker in view of Oh and Wolferen teaches the claimed invention as rejected above in claim 1. Additionally, Acker in view of Oh and Wolferen teaches wherein the at least one air-directing device includes at least one frame element configured to increase a stability of the at least one air-directing device and to connect the plurality of elongated air-directing members (see Acker’s annotated fig. 11 below. The first louvered exhaust grill 182 includes a frame element which connects the plurality of louvers 196 so as to increase a stability of the first louvered exhaust grill).  

    PNG
    media_image2.png
    366
    636
    media_image2.png
    Greyscale

Regarding claim 14, Acker in view of Oh and Wolferen teaches the claimed invention as rejected above in claim 1. Acker in view of Oh and Wolferen does not explicitly teach wherein the mutual spacing is from 20 mm to 30 mm.  
However, Oh teaches a grill 70 disposed in the cyclone body 50, wherein the grill 70 includes a grill body 71 and a plurality of air path members 72 disposed in a predetermined slope angle to form an air passage to the air outflow port [0038]. Additionally, Oh teaches air path members 72 are disposed on the grill body in a manner that minimizes the chance that dust or contaminants will enter through the grill [0040]. Oh additionally teaches the air path members are mutually spaced from one another at a predetermined interval (fig. 6), which is a common characteristic of air-directing devices. 
Wolferen teaches an air directing device for a cyclonic separator wherein the vanes 13 are spaced at an interval H (fig. 4). Wolferen teaches varying the distance H affects the pressure drop and turbulence [0054] and overall separation efficiency. Overall, Wolferen teaches the separation distance is a result effective variable. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Acker in view of Oh and 
Regarding claim 15, Acker in view of Oh and Wolferen teaches the claimed invention as rejected above in claim 10. Additionally, Acker in view of Oh and Wolferen teaches wherein the at least one air-directing device comprises at least one further connection element (see Acker’s annotated fig. 10 below) configured to connect the plurality of elongated air-directing members and/or the at least one air-directing device to at least one of the collection container and the filter element (The at least one further connection element (as interpreted above) is configured to connect the air directing device to the filter element. Specifically, the structure interpreted as the further connection element connects the filter element with the air directing device.).  

    PNG
    media_image4.png
    755
    604
    media_image4.png
    Greyscale

Regarding claim 16, Acker teaches An air-directing device (first louvered exhaust grill 182) configured to direct air flow within a cyclone chamber of a suction apparatus (col. 8, lines 51-58; air flow openings 198), which includes a housing having an air inlet (see Acker’s annotated fig. 2 below)  and an air outlet (clean air outlet 42), an electric motor (motor/fan assembly 44; Acker teaches the power source is either a power cord or a battery, col. 3, line 67)  configured to generate the air flow that enters the housing through the air inlet and exits the housing through the air outlet (col. 4, lines 16-23), the cyclone chamber (cyclone chamber 154), a collection container (fig. 9, dirt collection chamber 156 is formed by bottom wall 162 and side wall 160), and a filter element (filter 184), the at least one air-directing device comprising: 

    PNG
    media_image1.png
    614
    565
    media_image1.png
    Greyscale

a plurality of elongated air-directing members (plurality of vanes or louvers 196; col. 8, lines 51-58) configured to direct the air flow within the cyclone chamber (col. 8, lines 51-58; air flow openings 198), the plurality of elongated air-directing members at least partially surrounding the filter element so as to at least partially obstruct the air flow to the filter element (figs. 10 and 11; The louvers 196 form corresponding air flow openings 198 therebetween through which working air can pass, col. 8, lines 51-58).
Acker does not explicitly teach wherein the plurality of elongated air-directing members are disposed at a mutual spacing in a range of from 15 mm to 35 mm relative to one another.  
However, Oh teaches a grill 70 disposed in the cyclone body 50, wherein the grill 70 includes a grill body 71 and a plurality of air path members 72 disposed in a predetermined slope angle to form an air passage to the air outflow port [0038]. Additionally, Oh teaches air path members 72 are disposed on the grill body in a manner that minimizes the chance that dust or contaminants will enter through the grill [0040]. Oh additionally teaches the air path 
Wolferen teaches an air directing device for a cyclonic separator wherein the vanes 13 are spaced at an interval H (fig. 4). Wolferen teaches varying the distance H affects the pressure drop and turbulence [0054] and overall separation efficiency. Overall, Wolferen teaches the separation distance is a result effective variable. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Acker to incorporate the teachings of Oh and Wolferen to provide an air directing device wherein the plurality of elongated air directing members are disposed at a mutual spacing in the range from 15mm to 35mm relative to one another. Doing so would have been a routine experimentation and optimization of the spacing of the air directing members, which is a result effective variable. Further, it would have been obvious to arrive at a range of 15mm- 35mm in order to satisfy the conditions of a specific design circumstance. Overall, arriving at a specific range of 15mm – 35mm would have been routine experimentation and optimization of a result effective variable in order to satisfy the pressure drop, turbulence, and separation efficiency requirements of a specific design circumstance. 
Regarding claim 17, Acker in view of Oh and Wolferen teaches the claimed invention as rejected above in claim 1. Additionally, Acker in view of Oh and Wolferen teaches wherein each air- directing member of the plurality of elongated air-directing members is shaped as a bar, wing, or slat (Acker teaches the plurality of vanes or louvers 196 are shaped broadly as “wings”. The applicant does not require any specific structure by using the term “wings”. Therefore, .  
Regarding claim 18, Acker in view of Oh and Wolferen teaches the claimed invention as rejected above in claim 16. Additionally, Acker in view of Oh and Wolferen teaches wherein each air-directing member of the plurality of elongated air-directing members is shaped as a bar, wing, or slat (Acker teaches the plurality of vanes or louvers 196 are shaped broadly as “wings”. The applicant does not require any specific structure by using the term “wings”. Therefore, Acker’s louvers or vanes qualify as being shaped as “wings”. Acker teaches wherein each air-directing member of the plurality of elongated air-directing members is shaped as a wing.).
Response to Arguments
4. Applicant's arguments filed 1/03/2022 have been fully considered but they are not persuasive. 
Applicant argues Acker cannot anticipate the amended claim 1 (section 2 on page 8 of applicant’s remarks). The examiner respectfully disagrees. Acker was not relied upon to anticipate the amended claim 1. Rather Acker in view of Oh and Wolferen was relied upon to teach the amended claim 1. See above rejection for more details. 
Applicant argues Wolferen teaches away from a mutual spacing of from 15-35 mm. Specifically, applicant argues Wolferen teaches away by teaching that the distance between vanes should be between 1-1.5mm, and increasing the distance is discouraged because such increases result in a large pressure drop (section 3 on page 8 of the applicant’s remarks). The examiner respectfully disagrees. Wolferen was referenced to establish a result effective 
Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723